Citation Nr: 0523900	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  99-18 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability, and if so, whether the reopened claim should be 
granted.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service in the National Guard from 
November 1990 to September 1991, with service in Saudi 
Arabia. He also had prior service in the Army from October 
1967 to September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran perfected appeals on the issues of a higher 
rating for thrombophlebitis, right leg, currently evaluated 
as 10 percent disabling effective from July 1991, and new and 
material evidence to reopen a claim of entitlement to service 
connection for a right knee disability. 

During the pendency of the appeal, in a January 1999 rating 
decision, the RO increased the rating for thrombophlebitis, 
right leg, to 30 percent effective from May 18, 1995. In 
April 1999, the veteran signed and returned an Appeal 
Election Form sent with the rating decision, indicating that 
he had reviewed the VA decision and that the rating action 
satisfied his appeal on the issue of "thrombophlebitis right 
leg 10 percent increased to 30 percent disabling." 
Thereafter, neither the veteran nor his representative has 
addressed this issue. Thus the Board concludes that the issue 
has been withdrawn from appellate status as the parties are 
satisfied with the rating assigned. 

The veteran was afforded an informal conference in January 
1999. In a letter received at the Board in June 2004, he 
withdrew his previous request for a hearing before the Board.

The reopened claim of entitlement to service connection for a 
right knee disability will be addressed in the remand 
following the order section of this decision.



FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development for the issue decided herein have been completed

2.  In a January 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee condition.  It was held that the in-service 
pathology was acute and transitory and resolved without 
chronic residuals.  The veteran was notified of that 
determination, and did not appeal. This is the last final 
decision on any basis. 

3.  The evidence received since the January 1992 rating 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim seeking service connection for a right knee condition. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the some regulations implementing it are 
applicable to the veteran's claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the appellant's claim to 
reopen.  Therefore, no further development with respect to 
this matter is required under the VCAA or the implementing 
regulations.

B. Analysis

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Entitlement to service connection for a right knee disability 
was originally finally denied in a January 1992 rating 
decision on the basis that the injury in service was acute 
and transient without residual disability. The evidence of 
record that formed the bases for the prior denial included 
the service medical records showing knee injury and diagnosis 
of pre-patellar bursitis in service, July 1991 separation 
examination documenting right knee pre-patellar bursitis in 
service, with x-rays showing no abnormality of the right 
knee; VA orthopedic note dated in August 1991 showing that 
traumatic prepatellar bursitis had completely cleared up with 
a residual problem of circulation in the leg; and post-
service VA outpatient treatment records from July 1991, 
including November 1991 VA examination showing complaints of 
right knee soreness and leg swelling, with diagnosis of 
contusion of the right knee by history, and thrombophlebitis 
of the right leg. There were also statements by the veteran 
that the knee was still sore.

The evidence received since the January 1992 rating decision 
includes November 1994 VA examination showing complaints of 
swollen and painful joints, but finding no pathology of the 
right knee; July 1997 VA x-ray examination showing very 
minimal osteoarthritis; March 1999 VA examination showing 
knee complaints, with no evidence of pre-patellar bursitis in 
either knee; and various statements from the veteran and his 
wife attesting to increasing right knee problems after 
service. 

Also submitted were private treatment notes dated in February 
1996 and April 1999 showing diagnoses of Grade II 
degenerative changes in the right knee with subchondral 
sclerosis and some medial joint space collapse, and 
degenerative joint disease of the patello-femoral joint, 
arthritis of the medial compartment subchondral sclerosis, 
joint space narrowing and osteophytes formation, significant 
thinning of cartilage with near bone on bone articulation, 
with no pre-patella bursa swelling. In addition, a December 
2000 letter from a private family physician indicated follow-
up for degenerative joint disease of the right knee 
originating from ongoing bursitis from his military service. 

This evidence is not cumulative or duplicative of the 
evidence previously of record, is probative of the issue 
under consideration, and is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim. Accordingly, it is new and material and reopening of 
the claim is in order. 


ORDER

New and material evidence having been received, reopening of 
the claim seeking service connection for a right knee 
condition is granted, to this extent.


REMAND

The service medical records reflect that in a June 1991 
separation examination no right knee abnormality was noted on 
x-rays, the patella was intact, and there was no effusion. On 
post-service orthopedic examination in August 1991, the right 
knee was noted normal, and in November 1991 VA examination, 
the knee had full range of motion, with complaints of pain, 
and the examiner noted contusion of right knee by history. 

A March 1995 Medical Board record reflects that the veteran 
was disqualified for retention in the Army National Guard 
(ARNG) due to deep vein thrombosis of the right leg, and was 
subsequently discharged from the ARNG effective from October 
1, 1995 on that basis. 

The veteran filed to reopen his claim for a right knee 
condition in May 1995. February 1996 private treatment notes 
reflect x-ray diagnosis of Grade II degenerative changes of 
the right knee with subchondral sclerosis and some medial 
joint space collapse, and that the veteran might have a 
degenerative meniscal tear. July 1997 VA x-rays and September 
1997 VA examination reflect minimal osteoarthritis and right 
knee and patellar spurs. April 1999 private treatment notes 
reflected degenerative joint disease of the patello-femoral 
joint with no pre-patellar bursa swelling, and a December 
2000 letter from a private physician indicated that 
degenerative joint disease of the patello-femoral joint was 
ongoing from bursitis in service.

However, a March 1999 VA examiner noted that 1997 x-rays 
showed spurring on the distal femur and proximal tibia 
medially, and concluded that he could find "no evidence of a 
pre-patellar bursitis on either right or left knee." The 
examiner opined that there were no residual components of 
that condition. 

In light of the above, the Board finds that the veteran 
should be afforded a VA examination to clarify the nature and 
etiology of the current right knee condition. The RO should 
also provide the requisite VCAA notification and assistance 
pertinent to the reopened claim for service connection for a 
right knee condition.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.	The veteran should be afforded a right 
knee examination by a physician with 
appropriate expertise, to determine 
the nature and etiology of the current 
right knee condition. The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should note such review in 
the examination report. The examiner 
is asked to clarify the veteran's 
current right knee diagnosis, and, 
based on review of the entire record, 
including all VA examinations and 
private treatment notes, to render an 
opinion as to whether the current 
right knee condition is, at least as 
likely as not (that is a probability 
of more than 50 percent), or less 
likely than not, etiologically related 
to the incident of pre-patellar 
bursitis in service. The rationale for 
all opinions expressed must be 
provided.  Discussion of the private 
opinion on file is invited.  If a 
determination cannot be made without 
resort to speculation, that too should 
be indicated in the claims folder.

2.	The RO should ensure that all 
development has been conducted and 
completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  
Appellant is notified that if he is 
aware of additional records of right 
knee treatment, he should so indicate 
the time and place to the RO so that 
an attempt may be made to obtain 
records.

3.	Then, the RO should readjudicate the 
claim based upon a de novo review of 
all pertinent evidence. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


